146 Ga. App. 138 (1978)
245 S.E.2d 488
COLLINS
v.
THE STATE.
55570.
Court of Appeals of Georgia.
Submitted April 3, 1978.
Decided June 6, 1978.
Dennis J. Strickland, Sr., August F. Siemon, III, for appellant.
Dewey Hayes, District Attorney, M. C. Pritchard, Assistant District Attorney, for appellee.
SMITH, Judge.
We affirm appellant's conviction on five counts of selling drugs in violation of the Georgia Controlled Substances Act.
1. An objection as to the admissibility of evidence will not be considered for the first time on appeal. Brown v. State, 226 Ga. 114 (3) (172 SE2d 666) (1970). Enumeration of error number 1 therefore raises nothing for review.
2. "It is never error for a trial court to refuse to charge on a lesser included offense even though requested in writing when the evidence does not reasonably raise the issue that defendant may be only guilty of the lesser crime." Quick v. State, 139 Ga. App. 440, 443 (228 SE2d 592) (1976). The evidence clearly showed that appellant *139 sold marijuana to an undercover agent, and there is no evidence showing that appellant merely possessed marijuana. Therefore, the court correctly refused the requested charge on the offense of possession of marijuana.
Judgment affirmed. Deen, P. J., and Banke, J., concur.